Citation Nr: 1012291	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied 
service connection for bilateral hearing loss and tinnitus.  

The Veteran requested to appear for a personal hearing 
before a Veterans Law Judge sitting at the RO.  The hearing 
was scheduled for August 2006; however, the Veteran failed 
to report to the hearing.  The Veteran did not provide good 
cause for his failure to report and did not request to 
reschedule the hearing.  As such, the case is processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2009).  

The matter was remanded back to the RO in July 2007 for 
additional development of the record.  The development was 
completed and the case was returned to the Board for 
appellate disposition.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
establishes that the Veteran's bilateral hearing loss is at 
least as likely as not related to in-service acoustic 
trauma.  

2.  The competent and probative evidence of record 
establishes that the Veteran's tinnitus is at least as 
likely as not related to in-service acoustic trauma.

CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for hearing loss and 
tinnitus constitutes a complete grant of benefits sought on 
appeal with respect to that issue.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with 
the development of his claim is harmless error, and no 
further discussion of VA's duty to notify and assist is 
necessary.

The Veteran seeks service connection for hearing loss and 
tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and 
post-service development of a presumptive disease such as 
hearing loss (an organic disease of the nervous system) to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including 
the medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not 
have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

Service treatment records (STRs) are entirely negative for 
complaints, findings or diagnosis of hearing loss or 
tinnitus.  Similarly, a copy of an October 1968 VA post-
service examination report was negative for findings, or a 
diagnosis of hearing loss or tinnitus.  Significantly, 
however, the Veteran's hearing at discharge was not tested 
because, according to the Veteran, he was medically 
discharged due to a kidney disability and both he and the 
military were more concerned with the kidney disability than 
results of a complete physical.  

In a May 2004 statement, the Veteran explained that he had 
an extensive history of military acoustic trauma while 
working as a "Sea Bee."  The Veteran reported working around 
jet noise at the Naval Air Station.

At a VA examination in August 2008, the Veteran reported 
excessive noise exposure in the military, without the use of 
hearing protection. The Veteran reported bilateral tinnitus, 
which he first noticed 4 to 5 years prior.  On audiological 
examination, puretone thresholds in decibels were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
40
LEFT
60
55
45
45
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examination results supported a normal to mild 
sensorineural hearing loss in the right ear and a moderately 
severe mixed hearing loss in the left ear.  

The examiner opined that it was at least as likely as not 
that the Veteran's hearing loss and tinnitus were related to 
military service, given the Veteran's MOS in the Navy, his 
reports of excessive noise exposure to include small arms 
fire, aircraft engine and heavy equipment noise, and the 
lack of frequency of specific audiological data at 
separation.  

The claims file contains no competent contradictory evidence 
in this regard.  

Based on the foregoing, and resolving all doubt in the 
veteran's favor, service connection for hearing loss and 
tinnitus is warranted.  In essence, the VA examiner agreed 
that the Veteran was exposed to acoustic trauma during 
service, and at least some component of the Veteran's 
hearing loss and tinnitus was as likely as not due to that 
exposure.  Although the examiner was unable to determine the 
extent of the in-service noise-induced hearing loss, the 
fact remains that the weight of the evidence supports at 
least some in-service noise-induced hearing loss.  

Moreover, the Veteran has maintained that his hearing loss 
began during service and he has noticed hearing loss since 
that time.  The Veteran is certainly competent to testify as 
to the chronicity of a symptom such as hearing loss which is 
non-medical in nature, however, even if he is not 
necessarily competent to render a medical diagnosis.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, 
the Veteran has indicated that he noticed a decrease in his 
ability to hear since service.  He is competent to report 
such a symptom, and there is no reason to doubt the 
Veteran's assertions that he noticed a decrease in his 
hearing during service.  The Veteran's credible statements, 
along with the VA examiner's opinion provide the necessary 
criteria to grant this claim, particularly with no evidence 
weighing against the claim, such as occupational noise 
exposure or evidence of normal hearing at discharge.  For 
these reasons, and in resolving all doubt in the Veteran's 
favor, the competent and probative evidence of record 
establishes that the Veteran's hearing loss, as likely as 
not, had its onset during service, and as such, service 
connection for hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


